         Case 9:20-mj-00016-KLD Document 3 Filed 06/17/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              MISSOULA DIVISION


  In the Matter of the Seareh of:
                                                   MJ 20-16-M-KLD




  Gray 2007 Pontiac G6 sedan with                   ORDER

  Montana plate 12-662ID and VIN
  1G2ZG58N274210963




      The warrant in the above-entitled matter having been executed and returned

- together with a copy of the certified inventory ofthe property seized - to the

undersigned, the Clerk of Court is directed to file the same.

      IT IS SO ORDERED.


             DATED this 10th day of June, 2020.




                                              United States Magistrate Judge




                                          1
